Citation Nr: 1539207	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  08-24 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a respiratory disorder.  

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected sinusitis and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to January 1965.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied service connection for bilateral hearing loss and for a respiratory disorder (listed as chronic pneumonia).  

In July 2012, the Board remanded the issues of entitlement to service connection for bilateral hearing loss and for a respiratory disorder (listed as a respiratory/pulmonary disorder, to include chronic pneumonia).  

In July 2014, the Veteran raised an issue of entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected right knee disability.  That issue is not before the Board at this time and is referred to the RO for appropriate action.  

The issues have been recharacterized to comport with the evidence of record.  

The issues of entitlement to service connection for a respiratory disorder and for sleep apnea, to include as secondary to service-connected sinusitis and PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current bilateral hearing loss had its onset in service.





CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Impaired hearing will be considered to be a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

One requirement for service connection is the current existence of the claimed disability.  With regard to hearing loss, 38 C.F.R. § 3.385 defines what constitutes the current existence of a hearing loss disability.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  

The Veteran contends that he has bilateral hearing loss that due to in-service acoustic trauma.  He specifically maintains that he was exposed to noise from engines, boilers, generators, reciprocating motors, and bilge pumps while serving in the engine room aboard a ship in the Navy.  He also reports that he was exposed to 50 mm gunfire.  The Veteran essentially reports that his bilateral loss was first experienced during service and has continued since service.  

The Veteran served on active duty from January 1961 to January 1965.  His DD Form 214 indicates that he had two years, ten months, and three days of foreign and/or sea service.  His occupational specialty was listed as similar to a civilian maintenance engineer.  The Veteran's service personnel records indicate that he served aboard the USS Locator from May 1962 to January 1965.  

The Veteran's service treatment records do not specifically show a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385.  There is no evidence of hearing loss within the year after service as required for a presumption of service connection.  

Post-service private and VA treatment records indicate that the Veteran was treated for a hearing loss disability in both ears as defined by 38 C.F.R. § 3.385.  

The evidence of record shows that the Veteran was exposed to in-service acoustic trauma and that he has been currently diagnosed with bilateral hearing loss, under the provisions of 38 C.F.R. § 3.385.  

The Board notes that, as to the etiology of the Veteran's bilateral hearing loss, there is a negative opinion of record pursuant to a May 2007 VA audiological examination report.  There are positive opinions of record pursuant to April 2012 statements from a private audiologist at Hometown Hearing and Audiology, Inc.  

A May 2007 VA audiological examination report included a notation that the Veteran's claims file was reviewed.  The examiner reported that the Veteran had a history of high risk noise exposure associated with his experience in the Navy when he was subjected to engine room noise for two years and eight months.  It was noted that other sources of high risk noise included both occupational and recreation noise exposure.  The examiner indicated that the Veteran worked in auto body repair and that he used power tools recreationally.  The examiner stated that non-noise related interactions were attributed to infections and surgeries.  

The examiner reported results indicative of bilateral hearing loss as defined by 38 C.F.R. § 3.385.  As to a summary, the examiner indicated that the audiological evaluation revealed a fairly symmetrical low to high frequency mixed hearing loss of a moderate to severe degree beginning at 250 Hertz, bilaterally.  The examiner commented that it was more likely than not that the Veteran's bilateral hearing loss was not initiated by his military-related noise exposure, but rather by other medical conditions that were as yet unidentified.  The examiner reported that the Veteran's enlistment examination report revealed normal auditory thresholds.  It was noted that his discharge examination report was limited to whispered voice testing and was not valid for assessing noise-induced hearing loss.  The examiner stated that exposure to high risk noise while working in an engine room was a common basis for a noise-induced hearing loss.  It was noted that the Veteran's occupational and recreational interests were positive for noise exposure.  The examiner stated that the Veteran's current audiogram revealed impairment across the entire spectrum which was inconsistent with noise exposure acting alone.  It was noted that such data revealed indications of middle ear involvement along with a cochlear impairment affecting all frequencies.  The examiner maintained that such data did not support a claim for hearing loss attributable to noise exposure as it was the most dominant factor affecting his present hearing conditions.  

An April 2012 statement from a private audiologist at Hometown Hearing and Audiology, Inc., indicated that the Veteran was seen for an audiological examination and that there were no previous service treatment records to review.  The audiologist stated that the Veteran had a history of noise exposure while serving in the military.  It was noted that the Veteran was stationed aboard a ship and that he worked in the engine room around boilers and steam pumps.  The audiologist indicated that the Veteran also had noise exposure from the firing of 50 mm guns.  The audiologist maintained that the Veteran reported temporary threshold shifts and having constant tinnitus ever since being around the excessive noise in the military.  It was noted that the Veteran reported no post-service military noise exposure.  

The audiologist reported results indicative of bilateral hearing loss as defined by 38 C.F.R. § 3.385.  The audiologist indicated that it was her opinion that it was more likely than not that the Veteran's hearing loss was related to his military noise exposure and that it may have worsened as a civilian.  The audiologist indicated that her opinion was based on the Veteran's case history and the onset of his tinnitus.  

In an additional April 2012 statement, the same private audiologist from Hometown Hearing and Audiology, Inc., indicated that the Veteran brought in service treatment records and copies of VA treatment reports from his physician.  The audiologist reported that she reviewed the Veteran's enlistment and separation examination reports.  It was noted that his separation examination report had whispered voice testing which showed no frequency specific information and should be considered invalid.  The audiologist referred to a treatment report dated in August 2009 which noted that the Veteran did have a history of noise exposure and that he worked in the engine room in the Navy.  The audiologist indicated that she also reviewed several VA audiologist evaluations in 2003, 2007, and 2009 which showed a natural progression of noise-inducted hearing loss, with slight Eustachian tube dysfunction as well.  

The audiologist reported that the Veteran had a history of noise exposure while serving in the military.  It was noted that the Veteran was stationed aboard a ship and that he worked in the engine room around boilers and steam pumps.  The audiologist indicated that the Veteran also had noise exposure from the firing of 50 mm guns.  The audiologist related that the Veteran reported temporary threshold shifts and having constant tinnitus ever since being around the excessive noise in the military.  It was noted that the Veteran reported no post-service military noise exposure.  The audiologist stated that the Veteran reported that he did not use power tools as an auto body mechanic and that he had only occasional use of power tools recreationally.  

The audiologist again reported results indicative of bilateral hearing loss as defined by 38 C.F.R. § 3.385.  The audiologist indicated that it was her opinion that it was more likely than not that the Veteran's hearing loss was related to his military noise exposure and that it may have worsened as a civilian.  The audiologist indicated that her opinion was based on the Veteran's case history, review of service treatment records and VA treatment records, and the onset of his tinnitus.  

The probative value of medical opinion evidence "is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that the examiner, pursuant to the May 2007 VA audiological examination report, indicated, after a review of the claims file, that it was more likely than not that the Veteran's bilateral hearing loss was not initiated by his military-related noise exposure, but rather by other medical conditions that were as yet unidentified.  The examiner stated that the Veteran's audiogram revealed impairment across the entire spectrum which was inconsistent with noise exposure acting alone.  It was noted that such data revealed indications of middle ear involvement along with a cochlear impairment affecting all frequencies and that such data did not support a claim for hearing loss attributable to noise exposure as it was the most dominant factor affecting his present hearing conditions.  The Board observes that the examiner indicated that the Veteran's bilateral hearing loss was initiated by other medical conditions that were not as yet identified.  However, the Board notes that the examiner did not provide any more information as to the nature of those other medical conditions. 

Additionally, the examiner did not address the Veteran's reports of hearing problems since his period of service.  The Veteran is competent to report in-service hearing problems, continuous hearing loss symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  The Board also notes that the examiner did not address the subsequent positive statements from the audiologist at Hometown Hearing and Audiology, Inc., because they were not of record at that time of the examination.  As a result of these deficiencies, the Board finds that the opinions provided by the VA examiner have less probative value in this matter.  

The Board observes that the audiologist from Hometown Hearing and Audiology, Inc., did not review the Veteran's medical records pursuant to her first April 2012 statement.  Although claims folder review is not necessary, the probative value of a medical opinion is based on its reasoning and its predicate in the record so that the opinion is fully informed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The audiologist did indicate that it was her opinion that it was more likely than not that the Veteran's hearing loss was related to his military noise exposure, that it may have worsened as a civilian, and that her opinion was based on the Veteran's case history and the onset of his tinnitus.  

In a subsequent April 2012 statement, the same audiologist, indicated she subsequently reviewed the Veteran's service treatment records and copies of VA treatment reports.  She discussed such records in some detail.  The audiologist again maintained that that it was more likely than not that the Veteran's hearing loss was related to his military noise exposure and that it may have worsened as a civilian.  The audiologist specifically indicated that her opinion was based on the Veteran's case history, review of service treatment records and VA treatment records, and the onset of his tinnitus.  The Board observes that the audiologist specifically discussed the Veteran's report of the onset of tinnitus during his period of service.  She also reviewed several audiological evaluations in 2003, 2007, and 2009, which she indicated showed a natural progression of noise-inducted hearing loss, with slight Eustachian tube dysfunction as well.  

The Board observes that the April 2012 opinions provided by the audiologist from Hometown Hearing and Audiology, Inc., to specifically include her second opinion after reviewing at least some of the Veteran's records, are more consistent with the evidence of record, to include the Veteran's reports of hearing problems, to include tinnitus, since service.  The audiologist also noted that the Veteran essentially disputed the occupational and recreational noise exposure listed pursuant to the May 2007 VA audiological examination report, and discussed other treatment audiological evaluations of record.  Therefore, the Board finds that the audiologist's opinions are the most probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

The Veteran is competent to report hearing problems in service and since that time.  Additionally, the audiologist from Hometown Hearing and Audiology, Inc., in probative opinions, has specifically related the Veteran's bilateral hearing loss to his period of service.  Further the Veteran is already service connected for tinnitus based on his credible reports of noise exposure during service.  In light of the evidence of record, the Board cannot conclude that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  

Resolving any doubt in the Veteran's favor, the Veteran has bilateral hearing loss that had its onset during his period of service.  Service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.  






REMAND

The remaining issues on appeal are entitlement to service connection for a respiratory disorder, as well as entitlement to service connection for sleep apnea, to include as secondary to service-connected sinusitis and posttraumatic stress disorder (PTSD).  

The Veteran contends that he has a respiratory disorder that is related to or had its onset during service.  He specifically maintains that he suffered from bronchopneumonia throughout his military career.  The Veteran essentially maintains that he had respiratory problems during service and that his respiratory problems have continued since his period of service.  

The Veteran is competent to report having respiratory problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records indicate that he was treated for bronchopneumonia during service.  A February 1961 treatment entry indicated that the Veteran was admitted with complaints of a cough, sore throat, chills, and chest pains.  It was noted that an examination revealed that the Veteran was acutely ill and febrile with an inflamed throat, as well as coarse chest sounds and rales.  The diagnosis was bronchopneumonia.  It was also reported that the Veteran responded well to Tetracycline and supportive therapy, and that he was returned to duty.  

An August 1962 treatment entry indicated that the Veteran was admitted with complaints of chills and a high fever.  The diagnosis was bronchopneumonia.  It was noted that the Veteran responded with Tetracycline and bed rest.  

Post-service private and VA treatment records show treatment for variously diagnosed respiratory problems including asthma and chronic bronchitis.  

A February 2007 statement from C. D. Maxwell, M.D., indicated that he had seen the Veteran for the first time.  Dr. Maxwell stated that he reviewed the Veteran's service treatment records and that it appeared that shortly after entering the service, he developed bronchopneumonia.  It was noted that the Veteran contracted bronchopneumonia on multiple occasions during service, and that he also had acute tonsillitis on multiple occasions.  Dr. Maxwell commented that he thought that there would be at least an argument that the Veteran's lung issues resulting in bronchopneumonia and/or tonsillitis could be related to the time that he served.  Dr. Maxwell noted that he had not witnessed, personally, any of the Veteran's lung problems.  

The Board observes that there is no indication that Dr. Maxwell reviewed the Veteran's claims file.  Additionally, the Board notes that Dr. Maxwell's opinion is speculative in that terms such as "there would be at least an argument" and "could" were used.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of a claimed disorder or any such relationship).  

An August 2013 VA respiratory examination report solely addressed sleep apnea and did not address any other respiratory disorders.  

The Board finds that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to his claim for service connection for a respiratory disorder.  Such examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Finally, the Board notes that in a September 2013 rating decision, the RO denied service connection for sleep apnea, to include as secondary to service-connected sinusitis and PTSD.  In a December 2013 statement, the Veteran's representative essentially expressed disagreement with the denial of that claim.  The Board observes that the RO issued a supplemental statement of the case in November 2013 that essentially listed an issue of entitlement to service connection for a respiratory disorder, to include sleep apnea.  The RO apparently just added the issue of service connection for sleep apnea to the already appealed issue of service connection for a respiratory disorder.  The Board observes that 38 C.F.R. § 19.31 (2014), directs that a supplemental statement of the case must not be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the statement of the case.  

The Board notes that the RO has not issued a statement of the case as to the issue of entitlement to service connection for sleep apnea, to include as secondary to service-connected sinusitis and PTSD.  Under the circumstances, the Board finds it necessary to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Accordingly, this issue is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for respiratory problems.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed respiratory disorder.  The entire claims file, including all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current respiratory disorders, to include asthma and chronic bronchitis.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed respiratory disorders, to include asthma and chronic bronchitis, are etiologically related to, or had their onset during, his period of service.  

The examiner must specifically acknowledge and discuss the Veteran's treatment for bronchopneumonia during service, and his reports of respiratory problems since service.  

The examiner must also comment on the February 2007 statement from C. D. Maxwell, M.D., which indicated that there would be at least an argument that the Veteran's respiratory disorders could be related to the time that he served.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Issue the Veteran a statement of the case as to the issue of entitlement to service connection for sleep apnea, to include as secondary to sinusitis and PTSD, to include notification of the need to timely file a substantive appeal to perfect his appeal on this issue

4.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


